IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2015-CP-01456-COA

KEVIN MCKEOWN                                                               APPELLANT

v.

ELIZABETH ALLISON ESTES                                                       APPELLEE

DATE OF JUDGMENT:                          08/28/2015
TRIAL JUDGE:                               HON. ROBERT Q. WHITWELL
COURT FROM WHICH APPEALED:                 LAFAYETTE COUNTY CHANCERY
                                           COURT
ATTORNEY FOR APPELLANT:                    KEVIN MCKEOWN (PRO SE)
ATTORNEYS FOR APPELLEE:                    T. SWAYZE ALFORD
                                           KAYLA FOWLER WARE
NATURE OF THE CASE:                        CIVIL - DOMESTIC RELATIONS
TRIAL COURT DISPOSITION:                   FOUND APPELLANT IN CONTEMPT FOR
                                           VIOLATING CONDITIONS OF A
                                           VISITATION ORDER, AND MODIFIED
                                           CONDITIONS OF THE VISITATION
                                           ORDER
DISPOSITION:                               AFFIRMED - 03/07/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE GRIFFIS, P.J., BARNES AND CARLTON, JJ.

       BARNES, J., FOR THE COURT:

¶1.    After New York courts awarded Elizabeth Allison Estes physical custody of her son

and authorized their move from New York City to Oxford, Mississippi, the New York

County Family Court entered an order awarding visitation to the child’s father, Kevin

McKeown, who remained in New York City. Among other things, the New York visitation

order obligated Kevin to provide Allison with advance notice of his visitation, an itinerary,

and the address where he would be staying with their son.
¶2.    This appeal follows Allison’s successful complaint for contempt and modification of

the New York visitation order. The Lafayette County Chancery Court found Kevin in

contempt for his failure to fulfill the notice, itinerary, and address-disclosure requirements

of the New York visitation order. The chancellor further held that Kevin’s visitation would

be suspended until he disclosed his physical address. Additionally, the chancellor modified

the visitation order so that Kevin would have to exercise his visitation in Mississippi if he

did not fulfill the notice, itinerary, and address-disclosure conditions of his visitation.

¶3.    Kevin appeals and claims that the chancellor should not have heard Allison’s

complaint because he had taken preliminary steps to appeal the New York County Family

Court’s decision that Mississippi was the proper forum for Allison’s complaint. He also

claims that the process server lied about personally serving him with process. Finally, Kevin

argues that the chancellor did not consider the child’s best interest. Finding no error, we

affirm the chancellor’s judgment.

             STATEMENT OF FACTS AND PROCEDURAL HISTORY

¶4.    In April 2012, a New York state court awarded Allison sole legal and physical custody

of her son. After obtaining leave from the First Department of the New York Supreme

Court, Appellate Division, Allison and her son moved to Oxford, where her family lived.

Kevin McK. v. Elizabeth A.E., 111 A.D.3d 124, 129 (N.Y. App. Div. 2013).

¶5.    The New York County Family Court subsequently entered a visitation order. Along

with visitation during certain holidays, Kevin received “eight uninterrupted weeks” of

summer visitation. Kevin was obligated to provide Allison with notice regarding their son’s



                                               2
travel arrangements. And if either parent traveled with the child, he or she was obligated to

provide the other with an itinerary for the trip, including contact information and the location

where the child would be staying. If Kevin did not have his own residence, he had to provide

Allison with “an affidavit from the legal resident of the home where [the child] shall be

staying indicating [the legal resident’s] willingness and availability” to have Kevin and his

son as guests.

¶6.    In November 2014, Allison filed a complaint in chancery court. She claimed that

Kevin was in contempt of the New York visitation order because he would not give her an

itinerary for his visitation or an affidavit from the resident where he and the child would be

staying during visitation. Allison also requested modification of the visitation order so that

Kevin would be required to inform her of his physical address by giving her “a copy of his

valid driver[’]s license . . . prior to exercising any visitation.”

¶7.    At least five summonses were issued for Kevin between November 14, 2014, and

December 29, 2014. All of them indicated that his mailing address was a post-office box in

New York City. The record contains a process server’s return reflecting that Kevin had been

personally served with process in New York City on February 6, 2015.

¶8.    During an April 2015 telephonic hearing, the chancellor and Judge Jane Pearl of the

New York County Family Court discussed whether Mississippi was the proper jurisdiction

for Allison’s complaint. Allison’s Mississippi and New York attorneys participated in the

hearing; as did the child’s New York court-appointed attorney, and Kevin, who has

consistently proceeded pro se. Ultimately, Judge Pearl “decline[d] continuing jurisdiction”



                                                3
because New York was an inconvenient forum for Allison’s complaint. Kevin has appealed

Judge Pearl’s decision, but his appeal remains unresolved at this time.

¶9.    In June 2015, Kevin sent a letter directly to the chancellor. According to the letter,

Kevin “only learned yesterday of certain purported filings” regarding Allison’s complaint.

Kevin did not specify what “purported filings” he had recently discovered, nor how he had

discovered them.1 In any event, Kevin claimed that the New York process server, attorney

David Chidekel, had lied about personally serving him with process. He attached a 2003

article from the New York Daily News reporting a third-party claim that Chidekel had

“admitted he was lying to help a client” in an unrelated criminal matter. Finally, Kevin’s

letter indicated that he was appealing Judge Pearl’s decision that Mississippi was the proper

forum for Allison’s complaint.

¶10.   The chancellor responded that Kevin should not contact him directly, but “should file

whatever pleading [he] desired” with the chancery clerk. The chancellor also said that

Allison’s contempt action would “continue [in Mississippi] until [he] receive[d] proper

notice of [Kevin’s New York] appeal . . . .” On August 14, 2015, the chancellor entered an

order stating “[t]hat since June 26, 2015, [the chancellor had] received no Notice of Appeal”

from Kevin. The order went on to state that the trial on Allison’s complaint was scheduled

for August 28, 2015. The day before the trial, the chancery clerk received copies of the

amended notice of appeal that Kevin had filed in New York.

       1
         Kevin must have known that Allison had filed a complaint in Mississippi, because
he participated in the telephonic hearing to determine whether Mississippi was the proper
jurisdiction for her complaint, and he had taken preliminary steps to appeal Judge Pearl’s
decision declining continuing jurisdiction.

                                             4
¶11.   When Allison’s trial convened on August 28, 2015, Kevin did not attend. Allison’s

lawyer discussed the fact that Kevin had just filed an amended notice of his New York appeal

with the chancery clerk. The chancellor commented that he had “no notice of anything from

any lawyer or judge saying . . . this case is stayed [or the New York Family Court’s] ruling

is stayed pending the appeal,” and he did not know whether Kevin had perfected his New

York appeal. After additional preliminary discussions with Allison’s lawyer, the chancellor

heard Allison’s testimony.

¶12.   Allison testified that she did not want to reduce or modify the amount of Kevin’s

visitation, but he had not been complying with the New York visitation order. More

specifically, she said that Kevin had not been providing her with adequate notice regarding

when he planned to exercise his summer visitation. Although Kevin was obligated to inform

her of when he would exercise his summer visitation by May 1, he did not send her notice

until “the middle of June.” And the New York visitation order obligated Kevin to provide

Allison with an itinerary, but he initially refused to do so. He later sent an itinerary with

which he did not comply so Allison “never knew where [her son] was for a good portion of

the month or so that he was” with Kevin.

¶13.   Allison had made arrangements to pick her son up from the airport on the day Kevin

said he would return him, but the night before, Kevin called and said their son would not be

coming back that day. For the next week, Allison could not contact Kevin or her son. Kevin

eventually called Allison’s father and said he was putting the child on a plane. Because

Allison was traveling for work, she had to ask other people to pick up her son from the



                                             5
airport. According to Allison, Kevin had exercised his visitation five times, and he had never

complied with the notice or itinerary requirements in the New York visitation order.

Additionally, she never knew where her child went during Kevin’s visitation, because he

refused to disclose his physical address or where he would be staying with their son.

¶14.   After finding Kevin in contempt of the New York visitation order, the chancellor

suspended his visitation until he provided Allison with proof of his physical address. The

chancellor further held that Kevin would be obligated to provide Allison with adequate

notice when he planned to exercise his visitation, or he would have to exercise his visitation

in Mississippi. The chancellor also awarded Allison approximately $2,200 in attorney’s fees

and other expenses. Kevin appeals.

                               STANDARD OF REVIEW

¶15.   An appellate court “applies a limited standard of review on appeals from chancery

court.” Isom v. Jernigan, 840 So. 2d 104, 106 (¶6) (Miss. 2003). We “will not disturb the

findings of a chancellor when supported by substantial evidence unless the chancellor abused

his discretion, was manifestly wrong [or] clearly erroneous[,] or [applied] an erroneous legal

standard[.]” Sanderson v. Sanderson, 824 So. 2d 623, 625-26 (¶8) (Miss. 2002) (citation

omitted).

                                        ANALYSIS

       I.     Kevin’s New York Appeal

¶16.   First, Kevin claims that the chancellor “committed plain and reversible error by

ignoring [his] own directive that the court had not formally been advised of a pending appeal



                                              6
regarding jurisdiction.” Kevin notes that the day before Allison’s trial, the chancery clerk

received a copy of his New York notice of appeal. Kevin reasons that the chancellor should

not have heard Allison’s complaint.

¶17.   First and foremost, Kevin does not cite any authority to support his claim under this

heading. The failure to cite relevant authority renders an issue procedurally barred. Gary

E. White Attorney P.A. v. Blackwell, 96 So. 3d 733, 738 (¶13) (Miss. Ct. App. 2011).

Notwithstanding the procedural bar, we find no merit to this issue.

¶18.   Kevin is correct that in response to his June 2015 letter, the chancellor stated that

Allison’s “case will continue here until [he] receive[s] proper notice of the appeal . . . .”

Kevin later sent the chancery clerk papers regarding the status of his New York appeal.

Despite the chancellor’s statement, we do not find that the chancellor was obligated to stay

the Mississippi proceedings simply because Kevin had taken preliminary steps to perfect his

New York appeal.

¶19.   Under Mississippi law, a chancellor can modify another state’s visitation order if the

chancellor would have jurisdiction to make an initial determination, and “[t]he court of the

other state determines it no longer has exclusive, continuing jurisdiction . . . or that a court

of this state would be a more convenient forum . . . .” Miss. Code Ann. § 93-27-203(a) (Rev.

2013).2 Furthermore, it is within a Mississippi court’s discretion to go forward with “a

proceeding to modify a child custody determination” – which includes aspects of a

       2
        To be precise, section 93-27-203(a) refers to another state’s “child custody
determination,” and that term includes “a judgment, decree, or other order of a court
providing for the legal custody, physical custody, or visitation with respect to a child.”
Miss. Code Ann. § 93-27-102(c) (Rev. 2013) (emphasis added).

                                               7
noncustodial parent’s visitation – when there is a similar proceeding in another state. Miss.

Code Ann. § 93-27-206(3)(c) (Rev. 2013). We find that the chancellor did not err when he

heard Allison’s complaint despite Kevin’s then-unperfected3 New York appeal.

       II.    Credibility of the Process Server

¶20.   Next, Kevin claims the chancellor “improperly ignored the . . . unethical behavior of

. . . Chidekel, who publicly admitted to lying in, and to, a court of law by filing false court

submissions, including sworn affidavits.” As mentioned above, in June 2015, Kevin sent the

chancellor a copy of a 2003 article reporting that, in a completely unrelated criminal matter,

a prosecutor had claimed that Chidekel admitted that he lied to help a client. Kevin

concludes that Chidekel lied about serving him with process; so the chancellor erred when

he heard Allison’s complaint. Kevin failed to cite any authority to support this claim. Thus,

the issue is also procedurally barred. Blackwell, 96 So. 3d at 738 (¶13).

¶21.   Procedural bar notwithstanding, the record contains a return from Chidekel, who

swore that he personally served Kevin with process. “If a process server has executed a



       3
          In Mississippi, an appeal is perfected by filing a notice of appeal. M.R.A.P. 3(a).
That is not the case in New York. See N.Y. Comp. Codes R. & Regs. tit. 22, § 600.11(a)(3)-
(b)(1) (providing that an appeal to the Appellate Division of the New York Supreme Court
is perfected when a party files a “note of issue” and an appellate brief). Kevin has recently
sent this Court documents indicating that he filed his New York appellate brief on December
5, 2016, and he is proceeding under “Article 6 of [New York’s] Family Court Act.” Kevin
has not, however, cited any authority that his New York appeal acts as a stay of Judge
Pearl’s ruling. Additionally, section 1114(a) of New York’s Family Court Act provides that
“[t]he timely filing of a notice of appeal under this article does not stay the order from which
the appeal is taken.” N.Y. Fam. Ct. Act § 1114 (McKinney 2010). Although section
1114(b) states that “a justice of the appellate division . . . may stay execution of the order
from which the appeal is taken[,]” Kevin has not provided this Court with such an order.


                                               8
return properly, there is a presumption that service of process has occurred.” Collins v.

Westbrook, 184 So. 3d 922, 929 (¶18) (Miss. 2016). That presumption is “rebuttable through

the use of extrinsic evidence, including the testimony of the party who is contesting service.”

Id. Kevin did not provide any support for his implication that Chidekel had not served him

with process. It was within the chancellor’s discretion to find that the unrelated 2003 article

Kevin submitted was inadequate to rebut the presumption that he had been served with

process.

¶22.   Kevin also argues that the chancellor ignored his “right of due process regarding

sewer service by the admitted-lying attorney Chidekel . . . .” “Generally, due process

requires notice and a meaningful opportunity to be heard.” Virk v. Miss. Dep’t of Revenue,

133 So. 3d 809, 815 (¶13) (Miss. 2014). The chancellor expressly informed Kevin that he

should file anything he desired with the chancery clerk. Kevin never subsequently filed

anything that could be considered as a motion contesting service of process. It is unclear

how the chancellor could have denied Kevin notice or an opportunity to be heard on a motion

that Kevin never filed. “[I]n the absence of an objection and offer of proof by [a party, his]

due-process argument is without substantive merit.” Wilburn v. Wilburn, 991 So. 2d 1185,

1192 (¶16) (Miss. 2008). This issue is meritless.

       III.   Child’s Best Interest

¶23.   Finally, Kevin claims that the chancellor showed “little regard to the best interest of

[the child], [and] bias and poor discretion in ignoring the ‘totality of the circumstances.’”

Kevin does not elaborate regarding how the chancellor allegedly showed bias or ignored the



                                              9
totality of some unspecified circumstances.4 In any event, Kevin cites Ash v. Ash, 622 So.
2d 1264, 1266 (Miss. 1993), as support for his very brief claim.

¶24.   Ash did not involve modification of visitation conditions. Instead, Ash followed an

order modifying custody of a child. Id. at 1265-67. The mother’s “continued refusal” to

allow the child to visit his father led to custody modification. Id. at 1266. But Ash does not

support Kevin’s claim that the chancellor erred by modifying certain conditions of Kevin’s

visitation. Kevin does not argue that the modified conditions are unreasonable. Moreover,

Kevin does not attempt to explain how those conditions are somehow contrary to the child’s

best interest, or how they could negatively impact his relationship with his son.

¶25.   “To modify a visitation order, it must be shown that the prior decree for reasonable

visitation is not working and that a modification is in the best interest of the child.”

Moreland v. Spears, 187 So. 3d 661, 666 (¶17) (Miss. Ct. App. 2016). “The chancellor is

granted ‘broad discretion’ in visitation determinations[,] and [an appellate c]ourt will not

reverse a chancellor’s findings of fact so long as they are supported by substantial evidence

in the record.” Wilburn, 991 So. 2d at 1194 (¶20). “[T]he best interest of the child is the

main concern in determining visitation.” Id. at (¶23).

¶26.   Allison testified that the New York visitation order was not working because Kevin

was not complying with it, and there were no consequences for his noncompliance. When



       4
         In his reply brief, Kevin argues that the chancellor erred because the child did not
testify regarding his preference. Arguments raised for the first time in a reply brief are
procedurally barred. Ogunbor v. May, 204 So. 3d 840, 848 (¶33) (Miss. Ct. App. 2016).
Additionally, Kevin cites no authority to support his claim that the child’s preference had
any bearing in the proceedings before the chancellor.

                                             10
he provided late, last-minute notice that he would exercise his summer visitation, it was

difficult to prepare their child for his long interstate trip. Kevin also failed to return the child

when he said he would; so the child missed activities that had been scheduled in advance.

Additionally, Allison was not able to contact the child during Kevin’s visitation, and Kevin

would not disclose the child’s location. Modifying the visitation order to provide specific

provisions rather than ones that are flexible and vague was in the child’s best interest,

because it tends to foster a more positive and harmonious relationship between Allison and

Kevin. See Cox v. Moulds, 490 So. 2d 866, 869 (Miss. 1986). Consequently, we find that

the chancellor did not act contrary to the child’s best interest, and it was within his discretion

to modify the New York visitation order.

¶27.   We recognize that “[a]bsent extraordinary circumstances, the noncustodial parent

during visitation should have broad authority and discretion with respect to the place and

manner of visitation.” Jaggers v. Magruder, 129 So. 3d 965, 969 (¶21) (Miss. Ct. App.

2014). The chancellor’s decision does not impact Kevin’s broad authority and discretion

regarding where he takes his son during his visitation periods. He must simply inform

Allison where he will be exercising it, and provide her with adequate notice before he does

so. Considering the distance between Oxford and New York City, those conditions are not

unreasonable. This issue is meritless.

¶28. THE JUDGMENT OF THE LAFAYETTE COUNTY CHANCERY COURT IS
AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED TO THE
APPELLANT.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., ISHEE, CARLTON, FAIR, WILSON
AND WESTBROOKS, JJ., CONCUR. GREENLEE, J., NOT PARTICIPATING.

                                                11